UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6710



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM SHORTER, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-98-192-A)


Submitted:   September 29, 2005           Decided:   October 7, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Shorter, Jr., Appellant Pro Se. Morris Rudolph Parker,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               William Shorter, Jr., seeks to appeal from the district

court’s order dismissing his motion filed under 28 U.S.C. § 2241

(2000), as a successive 28 U.S.C. § 2255 (2000) motion for which

authorization had not been obtained.                The order is not appealable

unless    a    circuit    justice     or    judge    issues    a     certificate       of

appealability.       28 U.S.C. § 2253(c)(1) (2000).                A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional      claims      is    debatable     and   that     any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).               We have independently reviewed the

record   and     conclude      that   Shorter    has   not    made    the      requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions       are adequately      presented         in   the

materials      before    the    court      and   argument     would      not    aid   the

decisional process.



                                                                               DISMISSED


                                        - 2 -